In a paternity proceeding, the purported father appeals from (1) (by permission) an order of the Family Court, Dutchess County, dated September 15, 1978, which found him to be the father of a child born out of wedlock; (2) an order of the Family Court, Ulster County, dated December 18, 1978, which directed him to pay $25 per week for support of said child; and (3) (by permission), a further order of the Family Court, Dutchess County, dated March 6, 1979, which directed him to pay a total of $1,000 to petitioner for appellate counsel fees. Orders dated September 15, 1978 and December 18, 1978, affirmed. Order dated March 6, 1979, modified, on the facts, by reducing the award of appellate counsel fees to $500. As so modified, order affirmed. The petitioner is awarded one bill of costs to cover all appeals. The counsel fee award was excessive to the extent indicated. Hopkins, J. P., Lazer, Rabin and Gulotta, JJ., concur.